JUSTICE EAKIN,
concurring and dissenting.
I join much of the majority opinion. However, I do not find the Legislative Reapportionment Commission (LRC) plan to be contrary to the Constitution, and I join in full the expressions of Justice Say-lor in that regard.
The process of redistricting is complex beyond words. The need to consider all the factors necessary — contiguousness, *763compactness, equality of population, respecting political subdivisions down to the ward level, avoiding disenfranchising racial and ethnic groups, the federal Voting Rights Act — makes this a daunting task for the LRC. The result of changing any one area of its plan was aptly likened by counsel to squeezing a water balloon: if you squeeze it here, it will bulge over there. If you change one line, it causes ripples that necessitate changes elsewhere.
An inherent problem in reviewing challenges to the ultimate plan is that no mechanism exists for the LRC to justify or explain its considerations or decisions. For better or worse, there are no means for it to explain individual lines or boundaries. It is never “absolutely necessary” to draw a line in any spot — it could always go elsewhere, but there is no process articulating what considerations were behind the decision to put it where the LRC did.
Since there is no record, we cannot tell why the LRC did what it did. This is a problem for both those who would challenge the plan and for those of us who must evaluate those challenges. For example, the “Holt plan” was not adopted by the LRC, but we do not know what consideration it received. We can surmise reasons it was not enacted, but this is mere conjecture.
It is entirely possible that this plan, lovely on its surface, is not so beautiful when examined in depth — on the other hand, it may be a masterpiece. We do not know and are not possessed of the means to make such an evaluation, particularly given the time constraints cogently detailed in the majority’s opinion.
The bottom line is that we do not know whether the Holt plan, or any other plan, proves anything other than that it is possible to divide fewer political subdivisions. This in my judgment does not prove the LRC plan is unconstitutional. The bipartisan LRC, however, has the time, the means, and indeed the mandate to consider all options, and I would give it significant deference. Given that deference, the burden on challengers is indeed heavy and, in my judgment, has not been met in this case.
The 2011 plan has fewer problems than the plan we found constitutional in Albert; it is not unconstitutional under existing precedent. While I do not quarrel with the majority’s reordering of constitutional priorities, I do not find a need to make that reordering retroactive.
Redistricting is required to ensure constitutional representation of all voters, reflecting population changes that occur over a decade. Computers or not, drawing a new plan using new rules will not happen in time for this year’s elections. Changing the rules and rejecting the otherwise constitutional plan subjects our citizens to continued unbalanced representation. I find this result unnecessary.
As such, I cannot join the order rejecting the 2011 Legislative Reapportionment Plan.